Citation Nr: 0318489	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  95-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for a herniated disc 
with lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran's herniated disc with lumbosacral strain is 
manifested by severe lumbosacral strain; but without 
pronounced intervertebral disc syndrome or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service connected herniated disc with lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.45, 4.59, Diagnostic Codes 5293 (prior to and 
effective from September 23, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his March 1995 VA examination, the veteran reported severe 
muscle spasms in the back, which interfered with sanitation 
activities and radiated into the neck and shoulders producing 
headache.  He also complained of radiation into both flanks.  
It was noted that he was being treated with Ibuprofen and 
Carisoprodol.  He complained of the pain as persistent and 
interfered with his sleeping.

The examination showed straight leg raising test in the 
sitting position was positive.  In the supine position he had 
back pain at 30 degrees right, 20 degrees on the left.  He 
could twist 20 degrees to the right and 8 degrees to the left 
but complained of pain with both of these movements.  He 
could tilt 10 degrees to the right and 10 degrees to the 
left, with some discomfort.  Flexion was limited to 7 degrees 
and extension was limited to 0 degrees.  Deep tendon reflexes 
were brisk and symmetrical.  It was noted that the veteran's 
x-rays taken in January 1995 showed minimal degenerative 
joint disease changes.  The impression noted chronic back 
strain; a history of sleep disturbance and wide spread back 
pain suggestive of fibromyositis.  However, his motion 
restrictions seemed to be by pain so a 3rd diagnosis might be 
myalgia of the back.

At his October 1995 RO hearing, the veteran testified that he 
constantly had severe pain that limited his activities such 
as going to the bathroom, dressing, putting on socks, tying 
his shoes, and putting on his pants.  He indicated that he 
was constantly having muscle spasms down the middle of his 
back and down both legs.  The veteran indicated that he could 
walk about 50 to 60 yards.  He testified that he could climb 
stairs, but it was difficult.  He indicated that the pain was 
getting worse and he was becoming suicidal about the whole 
thing.  The veteran noted that he was taking pain pills but 
they did not help.  He indicated that he has difficulty 
twisting from side to side and it was hard for him to get out 
of chair.  He did indicate that he could drive a car, but he 
would have to get out and stretch after he had been driving 5 
or 6 miles.  

VA outpatient treatment records dated March 1995 to February 
1996 show that in February 1995 the veteran was seen for low 
back pain.  It was noted that the veteran was seeking more 
pain medication and reported back spasms and radiation to the 
kneecap.  The examiner noted no weakness or numbness and 
negative straight leg raising.  Deep tendon reflexes were 2+ 
and sensory was intact.  The assessment was chronic low back 
pain.  In March 1995 it was noted that there was no 
neuropathy or radiculopathy.  In April 1995, the veteran 
indicated that his low back was doing much better.  Later in 
April 1995 the veteran was seen complaining of positive 
radiation to the legs and neck.  In November 1995, the 
veteran reported falling on his floor the night before and 
complained of lower back pain that radiated to the right 
flank.  The examiner noted tenderness to percussion, negative 
straight leg raising, deep tendon reflexes were 2+, sensory 
was intact, and motor strength was 5/5 bilaterally.  In 
January 1996 the veteran was seen for chronic low back pain 
in which the examiner noted no spasms.

Hospital records from Rhode Island Hospital dated December 
1996 indicate that the veteran fell from a ladder while 
trimming his trees and complained of back pain.  The 
diagnosis was muscle spasm.  X-rays showed disc space 
narrowing at L5-S1 with associated facet joint degenerative 
changes at the level bilaterally.  The vertebral bodies were 
of normal stature.  The pedicles were symmetric.  The 
impression indicated that no fracture or dislocation was 
seen; mild degenerative disc disease at L5-S1; facet joint 
degenerative changes bilaterally at L5-S1.

At his January 1997 VA examination, the veteran reported 
having to take 5 codeine and Tylenol a day.  He indicated 
that a private physician told him he had a ruptured disc.  
The veteran reported having excruciating pain in his low back 
all of the time with pain radiating down the anterior part of 
his leg, the posterior part of his leg, and all over the leg 
down to the feet and neck.  He indicated that he could not 
sleep because of the pain.  He had difficulty in driving a 
car because he could not sit in the same position for any 
length of time.  He indicated that could not do any type of 
work whatsoever because of the constant pain

The examiner noted that the veteran came into the examination 
literally moaning and groaning with pain, even when he was 
not moving, and when he went into the motions testing, the 
moaning and groaning became much worse and was quite audible.  
The examiner indicated that the veteran's back was grossly 
normal with no spasm or tenderness anywhere.  Range of motion 
was forward flexion to 45 degrees and then the veteran 
complained bitterly of pain.  Backward bending was to 10 
degrees and complained as well.  Forward flexion was anywhere 
from 70-90 degrees and extension was approximately 30 
degrees.  The examiner noted that the veteran's lateral 
bending was to 20 degrees to either side, and at least one 
chart indicated 35 was normal.  His rotation was normal to 30 
degrees in both directions.  His reflexes were normal at the 
patellar and ankle areas.  His straight leg raising stopped 
at 45 degrees when he complained loudly and bitterly about 
pain.  The examiner noted that when a patient presents with 
this picture, it was very difficult to apply DeLuca.  The 
examiner indicated that he tried and the best he could do was 
to find out that he forward flexed to 45 degrees three times 
and straightened up when he complained of such pain that he 
could not continue.  When the veteran was given a 6 or 7-
pound weight and asked him to do forward flexions and 
straightening up, he could not even do one of them because of 
severe pain.  The examiner noted that if one considered this, 
then stresses and so forth were 100 percent or 100 degrees 
affected.  However, the examiner also noted, that one had to 
realize that the veteran "is a good 90 percent restricted 
normally, so that DeLuca results in a net loss of about 10 
percent or 10 points."  

The examiner noted that they proceeded to the x-ray 
department two floors below, and the veteran manipulated the 
door and the stairs pretty well and halfway down the second 
fight, the veteran indicated that going up the stairs was 
really difficult and that going down was not too bad.  The x-
ray record indicated that in 1991 there was a negative 
lumbosacral spine.  In 1992 a CAT scan showed no disc 
protrusion or narrow foramina or other abnormalities.  There 
was mild degenerative joint disease of the endplates and a 
mild broad based posterior bulge with a slight concavity of 
the dural sac.  There was no disc protrusion or other 
abnormality.  Current x-rays showed mild narrowing of the L5 
on S1.  There was minimal to mild facet degenerative joint 
disease, L5-S1.  

The examiner noted that the current x-rays showed a normal 
back for the veteran's age group.  There certainly could be a 
disc at 5 or 1 associated with mild narrowing.  The examiner 
explained that there were two diagnoses rendered contingent 
upon what was found on the MRI and CAT scan of the veteran's 
private physician:
1.) Based upon the history given by the veteran; ruptured 
disc of the lower lumbar spine with minimal degenerative 
joint disease and narrowing of 5 on 1.  2.) If CAT and MRI 
were normal; lumbosacral minimal arthritis with unusual 
amount of pain, not explained by the degree of arthritis.

Private medical records dated January to October 1995 from 
J.I., M.D., indicate that the veteran was seen for total body 
pain after he picked up his two year old daughter in January 
1995 and went to sit on the couch and his entire back gave 
out and he landed on the floor.  The veteran reported that 
since that time he had been undergoing physical therapy and 
had been on medication.  He stated he had been treated at the 
VA hospital.  The veteran indicated that he awoke with pain 
during the night and needed a sleeping pill.  He complained 
of total body pain with the pain more so in the low back and 
upper back into the neck.  The veteran reported having 
physical therapy at the VA hospital 3 times a week.  He 
stated that his doctor indicated that he could return to 
work, but he felt that he could not work at that time.  In 
April 1995, the veteran reported pain in his entire body most 
of which was in his low back.  He reported spasm in the 
paravertebral muscle area more so than left.  Range of motion 
in the lumbosacral spine was approximately 45 percent of 
full.  There were no abdominal symptoms and no bladder or 
bowel symptoms.  There was no recent weight loss.  It was 
noted that the pain radiated down the right leg, and right 
lateral foot.  Right ankle jerk was depressed as compared to 
the left.  There was no other neurological deficit in the 
lower extremities.  It was noted that there was a question of 
a herniated disc at L5 and S1.  The examiner advised the 
veteran to follow through with the usual conservative 
measures, bed rest, bed boards, heat, exercise, physical 
therapy, rehabilitation program, and back support.  

VA outpatient treatment records dated in 1998 and 1999 
indicate that the veteran was studied for sleep apnea, 
diabetes, and low back pain.  In July 1998, it was noted that 
the veteran still had low back pain and indicated that the 
Soma worked somewhat.  The veteran's dosage of Soma was 
increased and he was instructed in back exercises.

A December 2000 VA radiology report showed mild degenerative 
joint disease with facet spondylosis, which was mild and 
unchanged from 1995.  A December 2000 VA CAT scan of the 
lumbosacral spine showed multilevel degenerative changes were 
demonstrated mostly comprising bilateral facet joint 
arthritis.  The findings were most marked at the L4-L5 and 
the L5-S1 levels and of moderate severity.  Compression of 
the more distal traversing nerve roots could not be excluded.  
A moderate generalized disc bulge was demonstrated at L5-S1.  
It was noted that the findings showed no major interval 
change since 1992.

At his January 2001 VA examination, the veteran reported that 
he tried to come to the Providence Veterans' Hospital for 
help but that the waiting times were so long that he could 
not tolerate it, so he did not go.  He indicated that because 
of back spasms and back pain he did not work.  He reported 
that his back was stiff from spasms, especially in the 
morning.  The veteran indicated that his back was so stiff 
that his wife had to wipe his rectum for him.  He stated that 
he had some good days when he could do it himself.  

The examination showed that the veteran entered the examining 
room apparently in a normal fashion and he undressed himself, 
including his shoes and tight jeans, quite handily.  His gait 
was also normal but slow and when it came to testing him on 
the stairs he said no and he took the elevator instead.  
Grossly his back was normal.  The examiner did not detect any 
spasm clinically.  The curves looked okay and there was no 
tenderness.  Forward flexion was 90 degrees, but his back 
began to hurt when he reached the 45-degree angle.  As far as 
retroflexion was concerned, that was a 0.  He indicated that 
it hurt right away and he could not bend backwards at all.  
Laterally he did 15/15 and he indicated it hurt right away 
from the very beginning.  His deep tendon reflexes were equal 
and active.  His straight leg raising was restricted to 45 
degrees on both sides, stating that at 45 degrees he could go 
no further because of pain.  The veteran's back was stressed 
with DeLuca and against gravity and forward flexion was to 45 
degrees twice and the veteran stated this hurt from the word 
go and he could not go any more than two excursions.  When 
four pounds of weight was added to his hands, the veteran 
again forward flexed to 45 degrees once only and then 
indicated he could not do any more and this hurt right from 
the beginning.  

X-rays were taken and showed degenerative joint disease, 
especially facet disease, of the lumbar spine in general and 
especially at L4-L5.  There appeared to be foraminal stenosis 
at this level and the radiologist indicated that he could not 
say that nerve roots were positively compressed or not 
compressed but there was compression of the roots likely.  At 
L5-S1 there was moderate general disc bulge.  This bulge was 
below the cord level in the cauda equine level and probably 
was not causing any symptoms or physiological derangements.  
The radiologist indicated that it was not likely causing any 
trouble.  

The examiner noted that one observation, which could not be 
avoided, needed to be recorded.  While the veteran entered 
the examining room walking quite normally and disrobed quite 
normally with flexions of the spine and hips, etc., taking 
off a pair of tight jeans, he seemed perfectly relaxed and at 
ease.  The moment the formal examination started his mien 
changed completely and he demonstrated great pain, 
discomfort, and facial grimaces.  The examiner asked the 
veteran about how he got to the examination and he indicated 
that he drove.  This, the examiner noted was inconsistent 
because anybody with the condition which caused so much 
trouble and pain during the examination could not possibly 
drive a car.  The examiner noted that he was forced to 
conclude that there was a great deal of magnification of 
symptoms.  The examiner indicated that the veteran certainly 
did have a spinal pathology and this was very clearly capable 
of causing symptoms of the back.  However, the examiner was 
forced to conclude that the findings were not adequately 
explanatory for the type of responses he made at the physical 
examination.  The examiner indicated that the findings had 
not changed since the reports of 1992 and 1995.  He concluded 
that the veteran did have symptoms of the back as 
substantiated by objective findings, but that he should have 
no more symptoms than he had in 1992 or 1995 because the x-
ray pictures have not changed.

A January 2001 VA EMG report showed signs of bilateral CTS of 
left ulnar neuropathy and of bilateral radial sensory 
neuropathy.  It was noted that these findings were part of 
scattered peripheral polyneuropathy, most likely diabetic.

VA outpatient treatment records dated July and August 2001 
indicate that in July 2001 the veteran complained of back 
pain.  The veteran reported that Naprosyn did not relieve the 
pain and he did not do any back excercises and did not have 
knowledge of proper back hygiene.  The examination showed 
lower back muscles to be tense, no vertebral tenderness, 
straight leg raising to 60 degrees bilaterally with pain in 
the lower back.  The veteran was able to walk on toes and 
heels.  In August 2001 the veteran complained of constant 
pain averaging a 7 out of 10.  It was noted there was no 
pattern to the veteran's pain, the veteran noting that it was 
always there.  There was no one position or movement which 
resolved the pain, nor did any movement of position improve 
his pain.  Generalized low back pain was noted, radiating 
into lateral thighs halfway.  The veteran reported pain at 
night with difficulty sleeping.  The morning pain was most 
bothersome part of the day.  There was no lower extremity 
weakness and the veteran denied any bowel or bladder 
dysfunction.  He indicated that he took medications only when 
the pain was bad, otherwise he denied taking them routinely.  
The veteran reported doing domestic housework, caring for his 
8-year-old daughter, and reading.  The examination showed the 
veteran was able to sit and stand without deviation.  His 
gait had limited trunk rotation.  The veteran was able to 
toe/heel walk.

At his January 2002 VA examination, the veteran reported pain 
in the lower back and up the neck, up to the upper back and 
down to both knees.  It was noted as continued pain and his 
low back was always in spasms.  The veteran had not worked in 
13 years and was also diabetic.  

The neurologic examination of the lower extremities showed 
that the veteran would not walk on his toes and heels due to 
pain there.  It was noted that the veteran did not exert the 
strength his muscles should be able to show due to pain.  
There was normal strength in the leg-raising test.  There was 
normal sensation.  Deep tendon reflexes were diminished in 
the upper and lower extremities (diabetic).  The low back 
range of motion seemed to be within normal limits.  The 
examiner noted that the veteran suffered from back pain with 
changes in the spine; however, there were no neurological 
signs of lumbosacral root compression.  The veteran was known 
to have peripheral polyneuropathy that most likely was 
related to his diabetes.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated March 1995 to January 2003; VA examinations 
dated March 1995, January 1997, January 2001, and January 
2002; transcript of October 1995 RO hearing; records from 
Rhode Island Hospital dated December 1996; private medical 
records from J.I., M.D., dated January to October 1995; 
December 2000 VA radiology and CAT scan reports; January 2001 
VA EMG report.  

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, it 
is noted that the RO in the January 2003 supplemental 
statement of the case provided the veteran with the new 
criteria concerning intervertebral disc syndrome.

The veteran was sent a VCAA letter in January 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome was changed.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, as the criteria for evaluating 
intervertebral disc syndrome was revised effective September 
23, 2002, any increase in disability based on the revised 
criteria cannot become effective prior to that date.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbosacral strain with herniated disc is 
currently rated as 40 percent disabling under the provisions 
of Diagnostic Code 5295, lumbosacral strain, which provides 
that severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

It is noted that the veteran's assigned 40 percent evaluation 
under Diagnostic Code 5295 is the highest in that rating 
code.  Consideration must now be given as to whether a higher 
rating may be assignable with application of the criteria 
under other pertinent diagnostic codes of the rating 
schedule.

Under the former criteria of Diagnostic Code 5293, pertaining 
to intervertebral syndrome, a rating of 60 percent, the 
highest rating for invertebral disc syndrome, requires a 
pronounced invertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The revised criteria under Diagnostic Code 5293 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent evaluation.  Note (1) indicates that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Analysis

Applying the above criteria to the facts of this case, it is 
found that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
criteria.  As to the former criteria, medical evidence does 
not show pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief to 
warrant a 60 percent disability rating.  

February 1995 VA outpatient treatment records noted no 
weakness or numbness and negative straight leg raising.  Deep 
tendon reflexes were 2+ and sensory was intact.  In March 
1995 it was noted that there was no neuropathy or 
radiculopathy, and in November 1995 the examiner noted 
tenderness to percussion, negative straight leg raising, deep 
tendon reflexes were 2+, sensory was intact, and motor 
strength was 5/5 bilaterally.  Private medical records from 
J.I., M.D., dated January to October 1995 showed right ankle 
jerk was depressed as compared to the left.  There was no 
other neurological deficit in the lower extremities.  It was 
noted that there was a question of a herniated disc at L5 and 
S1.  A December 2000 VA radiology reported showed mild 
degenerative joint disease with facet spondylosis, which was 
mild and unchanged from 1995.  A December 2000 VA CAT scan 
showed multilevel degenerative changes demonstrated mostly 
comprising bilateral facet joint arthritis.  The findings 
were most marked at the L4-L5 and the L5-S1 levels and of 
moderate severity.  Compression of the more distal traversing 
nerve roots could not be excluded.  A moderate generalized 
disc bulge was demonstrated at L5-S1.  It was noted that the 
findings showed no major interval change since 1992.

At his January 2001 VA examination the veteran's deep tendon 
reflexes were equal and active and straight leg raising was 
restricted to 45 degrees due to pain.  A January 2001 VA EMG 
reported showed signs of bilateral CTS of the left ulnar 
neuropathy and of bilateral radial sensory neuropathy.  It 
was noted that these findings were part of scattered 
peripheral polyneuropathy, most likely diabetic.  At his 
January 2002 VA examination, the neurologic examination of 
the lower extremities showed that the veteran would not walk 
on his toes and heels due to pain there.  It was noted that 
the veteran did not exert the strength his muscles should be 
able to show due to pain.  There was normal strength in the 
leg raising test and normal sensation.  Deep tendon reflexes 
were diminished in the upper and lower extremities 
(diabetic).  The examiner noted that the veteran suffered 
from back pain with changes in the spine, however, there were 
no neurological signs of lumbosacral root compression.  The 
veteran was known to have peripheral polyneuropathy that most 
likely was related to his diabetes.

The current 40 percent rating also contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  There is clearly no 
medical evidence to show more than severe intervertebral disc 
syndrome.  (A 40 percent rating contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.)  The medical records do 
not show pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

As to the revised criteria, it is found that the requirements 
for a 60 percent evaluation have not been met.  The medical 
evidence does not show that the veteran experiences 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

It is specifically noted that although the veteran in his 
October 1995 hearing testified that he had constant severe 
pain which limited his activities such as going to the 
bathroom, dressing, etc., this was contradicted by VA 
examinations in January 1997, January 2001, and January 2002.  
At his January 1997 VA examination, the examiner indicated 
that the veteran came into the examination literally moaning 
and groaning with pain, even when he was not moving, and when 
he went into motions testing, the moaning and groaning became 
much worse and was quite audible.  The examiner indicated 
that the veteran's back was grossly normal with no spasm or 
tenderness anywhere.  The examiner noted that they proceeded 
to the x-ray department two floors below, and the veteran 
manipulated the door and the stairs pretty good and halfway 
down the second flight, the veteran indicated that going up 
the stairs was really difficult and that going down was not 
too bad.  The January 2001 VA examiner noted that the veteran 
entered the examining room apparently in a normal fashion and 
undressed himself, including his shoes and tight jeans quite 
handily and the moment the formal examination started his 
mien changed completely and he demonstrated great pain, 
discomfort, and facial grimaces.  The examiner asked the 
veteran about how he got to the examination and he indicated 
that he drove.  This, the examiner noted, was inconsistent 
because anyone with the condition, which caused so much 
trouble and pain during the examination, could not possibly 
drive a car.  The examiner indicated that he was forced to 
conclude that there was a great deal of magnification of 
symptoms.  The examiner stated that the veteran certainly did 
have a spinal pathology and this was very clearly capable of 
causing symptoms of the back.  However, the examiner was 
forced to conclude that the findings were not adequately 
explanatory for the type of responses he made at the physical 
examination.  At his January 2002 VA examination, it was 
noted that the veteran would not walk on his toes and heels 
due to pain there.  The examiner indicated that the veteran 
did not exert the strength his muscles should be able to show 
due to pain.  

For the above stated reasons, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for lumbosacral strain with herniated disc.  Thus, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49.




ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with herniated disc is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

